Judgment unanimously affirmed. Memorandum: Relator commenced this proceeding for a writ of habeas corpus asserting various grounds for granting the writ, including several alleged errors in connection with his trial, as well as subsequent instances of alleged mistreatment by correctional officers. Habeas corpus is not the appropriate remedy. The alleged trial errors could have been reviewed on appeal but were not (People ex rel. Frazier v Coombe, 87 AD2d 904; People ex rel. Gaines v Jones, 79 AD2d 1065; People ex rel. Barnes v Smith, 70 AD2d 764, mot for lv to app den 48 NY2d 602; People ex rel. Knox v Smith, 60 AD2d 789, mot for lv to app den 43 NY2d 647), and the other asserted grounds could not result in relator’s release from prison (People ex rel. Douglas v Vincent, 50 NY2d 901; People ex rel. Malik v Reynolds, 96 AD2d 708, mot for lv to app den 60 NY2d 558). Nevertheless, we convert the proceeding to one under CPLR article 78 (CPLR 103, subd [c]) and find that Special Term properly dismissed the petition as lacking in merit (People ex rel. Malik v Reynolds, supra; People ex rel. Boyd v LeFevre, 92 AD2d 1042, mot for lv to app den 59 NY2d 604). (Appeal from judgment of Supreme Court, Cayuga County, Corning, J. — habeas corpus.) Present — Dillon, P. J., Callahan, Doerr, Denman and O’Donnell, JJ.